Citation Nr: 0826838	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from July 1964 to 
July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action in 
which the Department of Veterans Affairs Regional Office (RO) 
in Waco, Texas denied service connection for post-traumatic 
stress disorder (PTSD).  


FINDING OF FACT

The veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a March 2006 letter informed the veteran 
of the requirements for his service connection claim.  This 
document also notified him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In separate correspondence also dated in March 2006, the 
veteran was informed of the type of evidence necessary to 
establish the degree of disability (element #4) and an 
effective date (element #5).  See Dingess/Hartman, 19 Vet. 
App. at 488.  In any event, as the Board will discuss in the 
following decision, service connection for PTSD is not 
warranted.  Thus, no rating or effective date will be 
assigned, and there can be no possibility of any prejudice to 
the veteran in proceeding with the issuance of a final 
decision of the claim adjudicated in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Clearly, both of these letters were issued prior to the RO's 
initial adjudication (and denial) of the veteran's service 
connection claim in September 2006.  Thus, no timing defect 
has occurred.  Pelegrini II.  See also VAOPGCPREC 7-2004 
(July 16, 2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  

The veteran has not been accorded a pertinent VA examination.  
As the Board will discuss in the following decision, however, 
the claims folder contains no competent evidence of a 
diagnosis of PTSD.  Without such evidence, service connection 
for PTSD cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no 
valid claim).  Consequently, the Board concludes that a 
remand to accord the veteran a VA examination pertinent to 
his PTSD claim is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 16 Vet. 
App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the issue 
on appeal, based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007).  

The veteran maintains that he has PTSD as a result of 
multiple in-service stressors. He did not respond to the 
initial request for detailed stressor information.  In 
October 2006, he submitted a stressor statement; purported 
traumatic events include being fearful for his life every day 
of his service in Vietnam, observing the dead bodies of a 
Vietnamese couple, and witnessing a soldier who was smoking 
while sitting on the chest of a dead body and who "snuffed . 
. . out [the cigarette] in the dead . . . [person's] brain."  

The veteran's description of stressor incidents do not 
include dates, places or names of individuals involved as 
requested in the form.  The descriptions are so vague that 
any attempt to corroborate them would be futile.  In his 
substantive appeal, the veteran claimed that he was in 
combat, but there is nothing in his official service records 
to substantiate participation in combat.  Moreover, the 
claims folder contains no competent evidence of a diagnosis 
of PTSD.  Rather, medical records included in the claims 
folder provide diagnoses of an anxiety disorder, paranoid 
schizophrenia, a bipolar disorder, and a bipolar affective 
disorder not otherwise specified.  

Clearly, a preponderance of the competent evidence of record 
illustrates that the veteran has a psychiatric disability 
other than PTSD.  As a clear preponderance of the evidence is 
against a finding that the veteran has PTSD, further 
discussion of in-service stressors and consideration of any 
association between those in-service stressors and current 
symptomatology, is not necessary.  38 C.F.R. § 3.304(f) 
(2007).  Indeed, without a finding that the veteran has PTSD, 
service connection for the disorder cannot be awarded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which 
the Court held that, in the absence of proof of a present 
disability, there can be no valid claim).  Consequently, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  





ORDER

Service connection for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


